 

Exhibit 10.1

 

CONFIDENTIAL TREATMENT REQUESTED

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934, as amended. Omitted information,
marked “[*]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.

 

CONFIDENTIAL

 

Global Supply Agreement

(this “Agreement”)

 

between

 

ITG Isotope Technologies Garching GmbH

Lichtenbergstraße 1, 85748 Garching, Germany

 

- hereafter referred to as “ITG” or “Sellers”-

 

and

 

Endocyte, Inc. (and its Affiliates),

a company duly organized and existing under the laws of Delaware,

3000 Kent Avenue, Suite A1-100, West Lafayette, Indiana, United States
47906-1075

 

- hereafter collectively referred to as “Buyer” -

 

Preamble

 

(1)



ITG is a  manufacturer of certain innovative radioisotopes.

 

(2)



Buyer is engaged in clinical evaluation, registration, and commercialization of
medicines that involve the labeling and combining of a radioisotope with a
ligand to provide targeted therapy for certain diseases.

 

(3)



Sellers are engaged in the manufacture, sale and supply of various radioactive
isotopes for use in pharmaceutical research, development projects and the
commercialization thereof, all by themselves and others.

 

(4)



Sellers and Buyer collectively shall be known as the Parties to this Agreement.

 

Article 1

Appointment of Buyer

 

(1)  Appointment: Subject to this Agreement:

 

(a)  Sellers hereby appoint Buyer who accepts this appointment to purchase the
products or product lines itemised in Annex 1 hereto (hereafter referred to as
the “Products”)  from Sellers.

 

(b)  In Germany, Sellers shall manufacture the Product in accordance with the
Product Specifications, the applicable GMP of EMA, the Sellers’ SOPs, and the
laws and regulations applicable in Germany (“Standard”), and sell to Buyer the
Products itemised in Annex 1 (hereafter, the “Services”).  Buyer shall keep
Sellers informed of any laws, rules and regulations specific to the Products,
and any changes thereto after the Effective Date in any jurisdiction.  Sellers
will work with





1

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

Buyer in good faith to address any requirements that may apply to the Services
from any jurisdiction other than Germany.

 

(2)  Limitation on  Buyer: During the Term of this Agreement, Buyer agrees it
shall not operate as a distributor of Sellers under this Agreement, unless the
Parties agree otherwise in writing. Buyer shall not resell the Products it
purchases from Sellers in the exact identical form obtained from Sellers except
to third-party manufacturers and other sub-licensees of Buyer who shall assist
Buyer in producing Endocyte’s Final Product (as defined below).

 

(3)  Limitations: Sellers agree that they do not possess nor shall they acquire
any proprietary right in Labelled or Unlabelled PSMA-617.

 

(4)  Introduction or Discontinuation of Products: The list of Products may be
amended only by written agreement between the Parties.

 

(5)  Exclusivity: During the Term of this Agreement, and subject to the
conditions hereunder, including,  but not limited to, the provisions for short
supply of Product contained in Article 3, Section 4 of this Agreement, (i)
 Buyer shall purchase all of its clinical dosing needs for Products during the
Study Phase of this Agreement (as defined in Annex 2) from Sellers and Sellers
shall supply all of such Buyer’s needs for the Products in this Study Phase; and
(ii) Buyer agrees to purchase at least Fifty Percent (50%) of its volume Product
needs for Endocyte Final Product during the Commercial Phase (as also defined in
Annex 2)  from Sellers.

 

(6)  Quality Agreement: As soon as practicable after the execution of this
Agreement, and in any event within [*] of the Effective Date of this Agreement,
the Parties shall enter into a Quality Agreement having terms acceptable to each
of both Parties. The Quality Agreement shall contain industry standard
provisions, including but not limited to, rights to access and audit facilities
and systems consistent with the terms in this Agreement, access to production
records, person-in-plant provisions, and other requirements, for Buyer to ensure
that the Products are manufactured in accordance with GMP of EMA standards and
guidelines. In the event of any conflict between the Quality Agreement and this
Agreement, this Agreement shall control except as to issues of Product quality
in which case the Quality Agreement shall control. All materials shall be stored
and tested at Seller’s facility in accordance with the Quality Agreement;
provided, however, Sellers shall have no responsibility or liability to
undertake any testing or to certify the raw materials used for the Product other
than as set forth in the Quality Agreement and, with respect to any raw
materials (whether or not incorporated into or part of the Product), Sellers
shall be responsible for any testing by Sellers under the Quality Agreement.

 

(7)  Up-front Fee. Buyer shall, at the latest thirty (30) calendar days upon
mutual execution of this Agreement by each Party, pay to Sellers, as a one-time
upfront payment, the amount of five (5) million Euros, (for clarity, in addition
to any [*] hereunder due).

 

Article 2

Compliance with Law

 

(1)  (a) Buyer shall use the Products purchased hereunder in conformity with the
applicable laws and regulations in the United States or any other country where
the Product is being used, and shall be responsible for use of the Products
(whether or not in combination with Endocyte’s Final Product)  in accordance
with the regulations applicable to Buyer in the countries where Buyer contracts
with third-party manufacturers to further develop the Products.  Buyer shall
obtain and maintain, at its cost and risk, all applicable regulatory approvals
for the Products it uses. Buyer shall not use the Product without first securing
such regulatory approvals.





2

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

(b) Throughout the Term (as defined below) of this Agreement,  Buyer shall
comply with all requirements applicable to Buyer and necessary to lawfully
import and use the Products in the United States and other countries or
locations where Buyer shall use the Products.  Buyer shall provide Sellers with
the country specific legislation, rules and regulations and practices or
requirements of the regulatory authorities and governmental bodies of such
country, which may affect the Product, and shall inform Sellers of the effect of
any thereof.

 

(2)  (a) In performing the Services hereunder in Germany,  Sellers shall comply
in all respects with all applicable laws, regulations and restrictions for any
jurisdiction that has legal authority over the Services that Sellers perform
hereunder, namely Germany, the European Commission, and the FDA, including,  but
not limited to, all applicable laws, regulations and restrictions regarding
Sellers’ procurement of any raw materials required for the manufacture of the
Product, manufacture, and distribution to Buyer, of the Products, it being
agreed and understood by Buyer that Sellers may have the Services performed and
source and acquire the raw materials used for the manufacture of the Product
anywhere in the world (as long as such are in accordance with the Product
Specifications), including from a network created by Sellers, e.g. from
Australia, South Africa, Russia, China, and/or Canada.  Sellers shall comply
with all anti-bribery and/or anti-corruption laws of Germany, including any
recordkeeping requirements of such laws, in Germany (where Sellers have their
principal place of business and where they conduct any activities under this
Agreement).

 

(b) In performing the Services hereunder, directly or indirectly, including,
 but not limited to the sourcing of raw materials for the performance of the
Services, Sellers further confirm that they shall not, nor shall any third party
on Seller’s behalf, give, offer, promise, or authorise, any payment, benefit, or
gift of money or anything else of value, directly or indirectly through a third
party, to any Government or Public Official for purposes of inducing such
individual to do or omit to do any act in violation of the individual’s duty,
inducing the individual to use the individual’s official influence with a
government to affect or influence an act or decision of the government, or to
secure any improper advantage in order to assist in obtaining or retaining
business. Further, in the performance of the Services, neither Seller, nor any
third-party on Seller’s behalf, shall give, offer, promise or authorise any
payment to any political party, party official or candidate for public or
political office.

 

(c) To the extent that Sellers do not know whether a third-party with whom
Seller is dealing is a Government or Public Official in relation to the
performance of the Services, including but not limited to sourcing raw
materials, for purposes of this Article 2, Seller shall treat all such
third-parties as Government or Public Officials.  For the avoidance of doubt,
any and all Russian third-parties with whom Sellers interact shall be treated as
Government or Public Officials of Russia and/or the Russian Federation unless
Sellers have conclusive evidence that such Russian third-parties are not
Government or Public Officials.

 

(d) Throughout the Term of this Agreement,  Buyer shall, in accordance with
Section 3(2) and subject thereto, obtain, maintain and update all permits,
licenses or approvals required by a Government Authority,  and implement any and
all registration requirements, that are necessary for Sellers to lawfully
perform the Services under this Agreement in Germany, and for Buyer to sell
Endocyte’s Final Product (including the Product) in the relevant country,
 including,  but not limited to, all appropriate import or manufacturing
licenses and registrations.

 

(3)  The Parties agree that any breach of this Article 2 shall be considered a
material breach of this Agreement.





3

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

Article 3

Ordering and Supply of the Products

 

(1)  Order Processing: The submission of a completed order for a quantity or
volume of a Product by Buyer to ITG constitutes a binding offer from Buyer
during the Study Phase and shall be binding in the Commercial Phase subject to
Article 3, Section 5; provided, however, no pre-printed or other term or
condition thereon shall have any force or effect, all of which terms and
conditions shall be null and void unless otherwise specifically agreed in
writing by and between the Parties and the provisions of this Agreement shall be
deemed incorporated therein. Such orders shall be considered accepted by Sellers
upon sending a written order confirmation in accordance with this Agreement.
 Buyer shall place orders for the Products in writing within the lead times
contained in Annex 3.  ITG shall confirm the order in writing within [*] after
receiving Buyer’s order, or an order from Buyer’s designee, for the Product,
 and indicate the delivery date to Buyer or Buyer’s designee of the Products.
ITG shall provide to Buyer or Buyer’s designee the Products to fulfil said order
no later than the end of the appropriate lead time indicated in Annex 3.  If
Buyer directs its third-party manufacturers of the Products to order from
Sellers on Buyer’s behalf, Buyer shall provide notice to ITG where and to whom
it has given this authorization and ITG agrees to process the order and ship the
Products to the third-party manufacturer as it would if processing the order and
shipping directly to Buyer, providing written confirmation to Buyer and Buyer’s
designee (if applicable) upon receiving the order and then again when shipping
the order to Buyer or Buyer’s designee.  Buyer or Buyer’s designee will inform
Sellers upon receipt of shipped Products of their arrival and pickup and
quantity received.

 

(2)  Shipping: By order of Buyer or Buyer’s authorized third-party manufacturer,
ITG shall ship the Products to Buyer or Buyer’s contract manufacturer, both whom
must be authorized by Buyer to receive radioactive materials such as the
Products. Shipment of accepted orders shall be scheduled for delivery on or
before  the delivery date specified in the delivery notice provided by ITG to
Buyer as required by Article 3, Section 1 of this Agreement, as long as the
ordered activity is present on the specified delivery date. Unless otherwise
agreed in writing by the Parties, shipment by ITG shall be [*] and as notified
by Buyer to ITG. Buyer shall, upon request of Sellers, provide information
required for taxation or reporting purposes in respect of export of the Product.
Title and risk of loss or damage to the Products shall transfer to Buyer from
Sellers [*]. Specific arrangements for shipping and transport of the Products
must be agreed upon by both Parties in advance; provided, however, irrespective
of the above agreement with respect to the provisions under [*].

 

(3)  Cancellation of Orders: Buyer acknowledges that manufacturing of the
Products containing radioactive materials may require relatively long lead-times
for the procurement of isotopes, and that those Products, once manufactured,
lose market value rapidly and soon become unsalable due to the radioactive decay
rate. For these reasons, Buyer agrees that it [*] as dictated by the deadlines
contained in Annex 3;  provided, however, to the extent Buyer places an order
earlier than the required lead time, then Buyer may [*].  Should Buyer need to
cancel any order within the required lead time, [*].

 

(4)  Short Supply: The principle of short supply shall be, in any event [*], be
it due to Force Majeure or any other reason, including as may be attributable to
Sellers, shall translate into the right of Buyers to receive from Sellers,
during short supply, [*], as then-available at the relevant point in time during
short supply, having been [*], e.g. (only) [*] in accordance with this Agreement
and (at the relevant point in time, when ordered by Buyer with Sellers) then
representing [*] of Sellers’  [*] (which shall, in this example, be [*]),  then
[*] would entitle Buyer to [*] in cases where no





4

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

shortage applies; provided, however, in cases of shortage of supply, this
foregoing right entitles Buyer [*], when [*], namely, assuming that the total
capacity only available to Sellers during such shortage would only be [*]
(instead of [*] then-available prior to short supply, in such above example),
 Buyer would only be entitled to receive [*] thereof, namely [*], during the
period of short supply. After short supply period ends, Sellers will return to
supplying the products under this Agreement as required when there was no short
supply.

 

(5)  Rolling Forecast: Sellers understand and Buyer recognizes that the
typically ordered amounts of Product might increase in quantity during the Study
Phase and the Commercial Phase;  provided, however, therefore, forecasts for the
Products shall be provided by Buyer on a  regular basis to Sellers, as provided
herein.  All orders shall be made by Buyer, or its designee, to ITG, and
forecasts required hereunder shall solely be made by Buyer to ITG.

 

(a) The Study Phase: The Parties agree that during the Study Phase, no
forecasts, binding or non-binding, shall be required of Buyer.  This is because
Sellers agree that the volumes of Products, as set forth in the [*] received by
Sellers in [*], to satisfy the research and development needs of Buyer,
including but not limited to, Buyer’s Phase 3 global registration trial
(currently called the “Vision Trial”) for purposes of filing a new drug
application with the FDA, are [*] for all of Buyer’s Study Phase requirements
for Products on an [*], to be processed by ITG as required by Article 3 and the
rest of this Agreement. The maximum order quantity that Sellers may be able to
provide, and confirm during the Study Phase in response to a purchase order
placed with Sellers by Buyer or its designee, without prior notification, shall
be,  [*], up to [*] when ordering [*],  [*] when ordering [*], and [*] when
ordering [*] and, starting [*], up to [*] when ordering [*],  [*] when ordering
[*],  and [*] when ordering [*]. Should Buyer need more than [*], at any point
during the Study Phase, both Parties shall discuss in good faith the conditions
to be applicable for these deliveries. If Buyer subsequently finds that its
demands require a higher maximum order quantity or different lead time for
ordering, Sellers will coordinate with Buyer in good faith to allow for such
changes. For purposes of this Agreement, should Buyer decide to [*], this
situation will be considered to be part of The Study Phase of this Agreement and
will not trigger the Commercial Phase.

 

(b) The Commercial Phase: The Parties agree that the volumes of the Products
necessary to meet the needs of Buyer’s customers, once Buyer launches Endocyte’s
Final Product (containing the Product) following approval by a Government
Authority,  [*] for the Products and [*]. As such, once the Commercial Phase is
triggered as herein provided, then Buyer agrees to provide ITG with Product
forecasts,  [*], as follows. For the [*], Buyer shall continue to purchase the
Products from Sellers as Buyer did [*], on an [*], in each case to be confirmed
by Sellers, with the same obligations and limitations for each of both Parties.
This [*] of the Endocyte Final Product also shall be [*].

 

(i)   Short-term Production Planning: [*],  Buyer shall notify Sellers in
writing of the start of the Commercial Phase and shall provide to ITG in writing
a forecast for the demand of Product for the [*] of the Commercial Phase. After
the Commercial Phase has started, the [*] forecast shall be updated in writing
and provided to Sellers on a [*] by Buyer at the [*] (e.g., by [*], the updated
forecast for [*] shall be received by Sellers,  and [*] has to be provided). In
addition, Buyer shall provide an outlook for [*] (compare to Long-term
Production Planning).  The [*] forecast shall be [*] when made and provided, and
Sellers  may, in its sole discretion, reject it only if [*] that is applicable
or  accept it, in part or full, by sending an order confirmation, noting that
Buyer commits to purchase. The [*] forecast shall be [*] Buyer and Sellers;
provided, however, in order to provide more certainty to each other for planning
purposes, as this Agreement matures,  with regard to what are appropriate
minimum and maximum order quantities for the Product during the Commercial
Phase,  the Parties agree to meet and to agree on minimum (for Buyer) and
maximum (for Sellers) percentages of the demand for Products forecasted by Buyer
for [*], to which each





5

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

Party shall be obligated to the other Party to purchase (in case of Buyer) and
to supply (in case of Sellers) and do so prior to the date that Buyer shall
first be required to make and provide to Sellers a  forecast hereunder.

 

(ii)  Long-term Production Planning for Study Phase:  On [*], beginning within
[*], and then [*] no later than the [*] that this Agreement is in effect, Buyer
shall provide ITG with  a good faith, [*] forecast for the Products,  for
planning purposes only, which forecast shall state the estimated consumption for
[*], and [*] thereafter, and shall provide a new [*] forecast for [*].  See
Annex 4 [*].

 

(iii) Long-term Capacity Planning for the Commercial Phase:  Beginning with the
[*] and [*], no later than the [*] that this Agreement is in effect, Buyer shall
provide ITG with a good faith, [*] forecast for the Products, for planning
purposes. To assist Sellers in their long-term manufacturing capacity planning
for Product production,  Buyer shall notify ITG in writing of Buyer’s long-term,
high-volume estimated needs in accordance with the following notification
criteria:

 

Table 1

 

When Buyer believes that it will need,  on a [*] basis, the following amount of
Product [*]

…then Buyer shall notify ITG in writing when [*], with the following lead times
[*], where the notice period for each new tier shall  be in addition to the
prior notice period:

[*]

[*]

[*]

[*]

[*]

[*] additional notice required

[*]

[*] additional notice required

[*]

[*] additional notice required

[*]

[*] additional notice required

 

If Buyer wishes to reserve [*], Buyer shall notify Sellers in writing [*]. Three
examples for the next step:

 

(i)   Buyer wishes to [*], from [*] to [*],  then Buyer shall notify Sellers in
writing [*]; or if

 

(ii)  Buyer wishes to [*], from [*] to [*],  then Buyer shall notify Sellers in
writing [*]; or if

 

(iii) Buyer wishes to [*], from [*] to [*],  then Buyer shall notify Sellers in
writing [*].

 

(c) If notice should not have been given by Buyer within the notification period
(or should not have been given at all),  and payment of any [*] per Annex 2,
 that may be applicable, should not have been made by Buyer to Sellers, Sellers
shall not be able [*];  provided, however, in this case,  Sellers shall
nevertheless use their commercially reasonable efforts to supply Buyer’s needs.

 

(6)  Actual Production Capacity:  Sellers shall establish and maintain
facilities for the manufacture    and supply of the Products to ensure
production capacities are available to meet demand in the Study Phase of this
Agreement.

 

(7)  Sellers shall provide the Product with artwork including, but not limited
to, design and content of labels, leaflets and packaging material (“Artwork”),
in the respective language of any country of the European Union, as may be
requested by Buyer, and otherwise, in the English





6

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

language. Buyer shall be solely responsible for any and all Artwork of
Endocyte’s Final Product (Lu-177 PSMA-617).

 

Article 4

Purchase Price and Payment

 

(1)  Purchase Price:

 

(a) The price [*] by Product for the Term of this Agreement as outlined in and
subject to Annex 2. Sellers agree to [*] also for the Study Phase. Such [*], at
the discretion of the Seller, will be made by Sellers to Buyer within [*] of
Buyer providing to Sellers [*] as covered by this subsection 1 (a) accompanied
by an accurate calculation of [*] as provided herein.

 

(b) Should the [*] for a Product increase or decrease in any given calendar year
for Sellers, such change(s) [*] in Annex 2 [*], starting from the Effective Date
of this Agreement. Sellers shall give Buyer written notice of [*] for the
Products under this section at least [*] in advance of [*] being implemented.
Price for a Product [*] and [*] may only [*]; provided, however, in no event
shall the price for a Product in Annex 2 [*] or [*] starting from the Effective
Date of this Agreement, irrespective of the [*] in [*]; provided, however, any
[*] and/or the [*] shall be [*]. Any such [*] shall become [*] for [*].

 

(c) Buyer shall not have [*] to confirm such change [*]; provided, however, any
increase may be verified by an independent third party auditor if Buyer deems
necessary, which independent auditor shall be an independent certified public
accounting firm, by giving Sellers a reasonable written notice no less than [*],
and, at the written request of Buyer made in such notice, Sellers shall make
available to such independent certified public accounting firm (of
internationally recognized standing and bound to each Party by separate
confidentiality obligations no less strict than those in this Agreement, and
which has been selected by Buyer, with any services rendered hereunder by such
accounting firm at Buyer’s expense) for inspection of all documents relating to
finances and associated with the manufacture of the Product, which accounting
firm may disclose to Buyer not the basis of, but only the final result of, such
verification, such result only to be disclosed to Buyer whether or not such
accuracy is given), for example, but not by way or requirement or limitation, a
statement from the vendor of the materials showing the cost increase factor.
Sellers shall make available, in its sole discretion, either to Buyer, or to
such accounting firm, subject to the provisions hereof, the necessary
documentation to justify the basis for the price change to Sellers and the
Parties shall negotiate in good faith regarding any such increase in the price
of the Product.

 

(2)  Payment Terms: ITG shall provide a [*] invoice for the delivered Products
to Buyer. In that invoice, ITG shall list the [*] under this Agreement, such as
[*], such as [*]. Payment of the invoice by Buyer shall be made through wire
transfer to Sellers’ designated bank in Germany. Buyer shall pay all undisputed
amounts invoiced by ITG within [*] after the date of the related invoice.
 Prices for the Products shall be net, in Euros but invoiced in United States
Dollars based on the foreign exchange rate between USD and the Euro as quoted in
Yahoo! Finance in effect on the date of invoicing.

 

(3)  Product Inspection, Quarantine, Non-Conforming Product, Disputes:

 

(a) Product Inspection. Buyer shall inspect the Product without delay, but in no
event later than [*] upon delivery thereof hereunder. If the Product should not
pass such inspection, Buyer shall promptly notify Sellers in writing. Buyer
shall, in accordance with the instructions of Sellers, either return the
rejected batch to the facility or dispose of the Product, at the cost of Sellers
if the Product has not been manufactured in accordance with the Standard. Any
Product not rejected as





7

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

in this Section described shall be deemed accepted by Buyer to the extent that
either thereof may contain any defect.

 

(b) Non-Conforming Product. If Buyer has a good faith belief that any Product
does not conform to the Standard,  Buyer shall notify Sellers in writing and
include a detailed explanation of the non-conformity. Upon receipt of such
notice, Sellers shall investigate the alleged non-conformity and, within [*] of
receipt of such notice, shall notify Buyer in writing whether or not Sellers
agree that the Product is non-conforming. If Sellers agree that the Product has
not been manufactured in accordance with the Standard, and is  (therefore)
defective and non-conforming hereunder,  due to the negligence of Sellers, and
if the then-current manufacturing capacity of Sellers available for Buyer
reasonably permits, then, in Seller’s sole discretion, (i)  Sellers shall either
be responsible for promptly repeating the Services which led to the
non-conformity, at no cost to Buyer, and shall promptly provide to Buyer Product
that conforms to the Product Specifications; or (ii) Buyer shall accept any
limitation of the then-current manufacturing capacity of Sellers available for
Buyer, and enjoy no obligation having to pay for the Product that has been
agreed to be defective. It is agreed and understood by Buyer that any
manufacture of replacement Product shall be subject to the then-current
manufacturing capacity of Sellers available for Buyer, as herein set forth.

 

(c) Disputes. If  Sellers disagree with Buyer’s belief that the Product is
non-conforming as herein provided,  then samples of the Products in question
shall be submitted, initially at Buyer´s cost and expense, to a mutually
acceptable laboratory or consultant (collectively “Expert”) for resolution,
whose determination of conformity or non-conformity with the Standard shall be
binding upon the Parties with respect to the evaluated facts only.  If the
Expert agrees with Buyer, then the Product in question shall be deemed
non-conforming and Sellers shall, subject to Section 4(3)(c), without undue
delay, produce Product which conforms to the Product Specifications, and the
costs for the Expert shall be borne entirely by Sellers.  If the Expert
determines that the Product conforms to the Product Specifications, then Buyer
must accept the Product in question as conforming, non-defective and produced in
accordance with the Standard and the costs for the Expert shall be borne
entirely by Buyer.

 

Article 5

Buyer Complaints, Incidents and Audit

 

(1)  Complaints Received by Buyer:  Buyer shall notify ITG as soon as
practicable after receiving notice of any material third-party complaints and
incidents relating to the Products. Buyer shall appropriately investigate all
complaints and incidents and shall make reasonable efforts to obtain any
additional medical or technical information which ITG may reasonably request for
material complaints.  At the cost and expense of Buyer, Sellers shall assist
Buyer in its investigations and provide reasonable technical support of any
incident/complaint as required,  complying with Buyer’s quality system and/or
applicable regulatory requirements.

 

(2)  Buyer Audit Rights: Buyer shall have the right, at least [*] (if without
cause and without restriction for cause, as set forth in Section 5(4) below), to
audit the facilities used by Sellers to provide Services under this Agreement
and which are owned and/or controlled by Sellers, including, but not limited to,
any manufacturing, production, storage, distribution, laboratory, and shipping
sites. Buyer shall contact in writing Sellers with a request to audit and shall
provide reasonable written [*] and, upon arrival, Buyer shall follow any
reasonable requests by Sellers to conduct the audit safely and in a compliant
manner. Subject to agreed confidentiality obligations imposed, or to be imposed,
on all involved parties, Buyer may be accompanied by any external technical
experts or consultants Buyer deems appropriate to the extent these persons sign
confidentiality agreements with Sellers or, in Seller’s sole discretion, any
such external technical





8

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

experts or consultants shall be deemed employees of Buyer, and Buyer shall be
responsible for such persons to the same extent as Buyer is responsible for
adherence to its confidentiality obligations hereunder. Sellers shall cooperate
with Buyer, , in allowing and performing the audit, subject to normal business
hours and not on official government holidays; provided, however, it being
agreed and understood that during any such audit, Buyer and any such persons
shall be accompanied by Sellers’ staff at any time.  Buyer is responsible for
its direct costs of performing the audit.

 

(3)  Personnel. Sellers agree to have the appropriate trained staff physically
present at any facility at all times that the facility is actively producing the
Products or as otherwise required by applicable laws.

 

(4)  Audits for Cause. Audits for cause shall include,  but not be limited to,
these reasons: (i) quality and compliance reasons; and/or (ii) namely the
conditions that justify the allocation of Products during a short supply period.

 

Article 6

Term and Termination, Survival

 

(1)  Initial Term: The initial term of this Agreement shall commence upon its
Effective Date as provided herein and shall continue until December 31, 2035
 (“Initial Term”, collectively along with any Renewal Term, hereafter, the
“Term”), unless terminated prior thereto as provided below.  Any rights or
obligations accrued prior to the expiration of the Term or termination of this
Agreement (respectively, the “Completion Date”) shall not prejudice or preclude
any remedies either Party may have under this Agreement.

 

(2)  Renewal Term:  After the initial term, this Agreement shall automatically
be extended for successive periods of two (2) calendar years (each, a “Renewal
Term”), unless either Party terminates this Agreement by giving at least [*]
prior written notice to the other Party: (i)  before the expiration of the
Initial Term; or (ii) prior to the expiration of any Renewal Term of this
Agreement; or (iii) for cause in accordance with Section 6(3) below.

 

(3)  Termination for Cause: Each Party may terminate this Agreement for cause
with [*] prior written notice to the other Party if the other Party:

 

(i)   becomes insolvent, or has a receiver or liquidator appointed or enters
into a composition or bankruptcy with its creditors (except if Buyer should be
the applicant with respect to ITG); or

(ii)  materially breaches its material obligations under this Agreement and
fails to commence to cure such breach within [*] of receiving written notice of
breach; or

 

(iii) fails to pay any insurance premium required hereunder or any amount
hereunder when due and fails to cure such breach within [*] of becoming aware of
such failure to pay; or

 

(iv) fails to perform its obligations under this Agreement by reason of Force
Majeure for more than [*].

(4)  Change of Control:  For clarification, the Parties, or any acquirer of
either,  shall not have the right to terminate this Agreement for Change of
Control.





9

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

(5)  Termination for [*] by Buyer: Buyer may not terminate this Agreement for
[*] during the Study Phase of this Agreement.  Buyer may only terminate this
Agreement for [*] during the Commercial Phase of this Agreement as long as (i)
such notice of termination is given by Buyer to Seller with at least [*] advance
written notice as above in Section 6(2) set forth; (ii) Buyer agrees [*];  and
(iii) upon [*] (irrespective of any marketing approval received by Buyer), Buyer
pays Sellers a one-time termination for [*] fee of [*] (“termination for [*]
fee”). If triggered, Buyer shall make payment of the termination for [*] fee, as
in this Section provided, to Sellers within [*] hereunder. This Section does not
apply to any other termination right by Buyer under this Agreement.

 

(6)  Completion Date. Upon the Completion Date, each Party shall have returned
to the other Party any and all documentation (including copies thereof)
constituting Confidential Information of the other Party and/or any of its
Affiliates; provided, however, a Party may retain such documentation as may be
necessary for proper record keeping in satisfaction of legal requirements. Buyer
shall be responsible and liable to Sellers for any amounts related to, based
upon or arising out of such termination, including for an orderly cessation of
any related activities accruing prior to the Completion Date; provided, however,
any and all expenditures scheduled but not actually made, due to such
termination, shall be deducted from any of the foregoing amounts.

 

(7)  Survival: In addition to the other provisions of this Agreement explicitly
stated to survive expiration or termination of this Agreement, the provisions
set forth in Article 4, section 1 c); Article 5, section 2); Article 6, section
6; Article 6, section 8; and Articles 7-13 shall survive such expiration or
termination in accordance with their terms.

 

(8)  Assignment:  In the event of a licensor’s or an assignor’s of Intellectual
Property to a third party (an “Asset Sale”) related to Products, in the case of
ITG, or Unlabeled PSMA-617, in the case of Endocyte, the licensor assignor’s
obligations hereunder shall survive and transfer to the assignee or licensee in
the definitive agreement of such Asset Sale and be documented in such definitive
agreement.  The licensor or assignor will provide its counter-party to this
agreement no less than [*] notice of its intent to undertake such Asset Sale in
order to ensure compliance with this provision.

 

Article 7

Confidentiality

 

(1)  Confidentiality Obligations: During the Term of this Agreement, and except
as otherwise allowed herein, a  Receiving Party shall keep secret any
Confidential Information of the Disclosing Party in the same manner as and to
the same extent that the Receiving Party keeps its own proprietary or
confidential information secret, and shall not disclose any Confidential
Information (as defined below) of the Disclosing Party  to any third party
without the express written consent of the Party (or its Affiliate) disclosing
said Confidential Information (a “Disclosing Party”) and shall not use the same
for purposes other than those specified in this Agreement. Each Receiving Party
hereby agrees to return all Confidential Information of the Disclosing Party
within [*] after expiration or termination of this Agreement, or sooner if
requested by the Disclosing Party; provided, however, there shall be no
obligation to return or destroy electronically archived Confidential Information
of the Disclosing Party required to be maintained for  legal or regulatory
purposes.

 

(2)  Press Release. Each Party agrees that each Party may issue a press release
or inform investors and the public about the execution of this Agreement on or
after the Effective Date of this





10

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

Agreement; provided, however, that the Party wishing to make a disclosure in
this regard shall obtain in advance in writing from the other Party consent as
to the scope and content of the disclosure, which consent shall not be
unreasonably withheld. The Parties shall enter into a joint press release to
announce the signing of this Agreement within Twenty-Four (24) hours of the
Effective Date of this Agreement.

 

(3)  Liability. Each Party agrees to indemnify, defend and hold the other Party
and/or any of its Representatives harmless from and against any and all
obligations, damages, liabilities, claims, suits, awards, judgments, losses,
costs and/or expenses, whether based on product liability or otherwise,
including any court costs and/or reasonable attorneys’ fees (“Costs”) resulting
from or arising out of breach by it and/or any of its Representatives of the
provisions of this Article.

 

(4)  Regulatory Exception. The Receiving Party may disclose Confidential
Information of the Disclosing Party when required by law or regulation to do so;
provided, however, the Receiving Party shall use commercially reasonable efforts
to notify in advance the Disclosing Party without undue delay in writing of the
intended disclosure (except where prohibited by law or regulation to do so) and
shall minimize the disclosure solely to the extent necessary to comply with such
requirement.  If prohibited by applicable laws to notify in advance, the
Receiving Party shall instead notify promptly in writing the Disclosing Party at
the time the Receiving Party makes its required disclosure and take all
reasonable actions to minimize the extent of such disclosure.

 

(5)  Confidentiality Term. The confidentiality obligations under this Article 7
shall survive for a period of [*] following the expiration or termination of
this Agreement.

 

Article 8

Covenants, Intellectual Property

 

(1)  Sellers Covenants:  Sellers covenants to Buyer that: (i)  Products received
by Buyer under this Agreement shall be free of defects or damage (not to apply
to defects or damage resulting from mishandling or improper use of the Product
by Buyer or its agents or representatives, or, if caused by Buyer or its agents
or representatives, in case of the Product’s exposure to adverse conditions and
where such handling, use or exposure by Buyer or its agents or representatives
is not in accordance with the Standard) and Sellers shall manufacture the
Product in accordance with the Standard; (ii) Sellers  shall perform the
Services in accordance with the Standard; provided, however, Sellers shall have
no liability with respect to the Product, and be conclusively deemed not
negligent (y) as long as Sellers follows the standard manufacturing, storage and
other practices used in the [*] in performing its respective obligations which
means, among other things, that Sellers may rely on the correctness and
completeness of the Product Specifications and/or any information or direction
by or on behalf of Buyer, and compliance with these practices shall be deemed
conclusively proven by the batch documentation compiled in accordance with the
Quality Agreement; (z) if it can be shown, by way of the batch documentation,
other documents or samples of the Product, that the Product has been
manufactured in accordance with the Standard, and Sellers shall have no
liability, including for lack of information or if such information should not
be proper for the manufacture, if the Product has been manufactured in
accordance with the Standard; (iii) Sellers shall make and supply the Products
in accordance with all applicable laws, regulations and restrictions; (iv)
Sellers have title and may lawfully sell the Products to Buyer; (v) Sellers have
no obligation and shall not incur any obligation which shall prevent them from
fulfilling their obligations under this Agreement; (vi) no employee, agent or
subcontractor of Sellers, who has been disbarred under 21 U.S.C. §335(a),
(b)(1), and (b)(2), or under similar laws in Germany, shall perform any Services
under this Agreement nor shall any employee, agent or subcontractor who may
become disbarred during the performance of the Services; (vii) Sellers are duly
authorized to enter into this Agreement with Buyer; and (viii) other than solely
due to the Confidential Information provided by





11

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

Buyer, none of the Services hereunder nor the Products shall infringe the
Intellectual Property rights of any third party in the European Union.

 

(2)  Exclusions:  Sellers covenant in Article 8(1)(i)  shall not apply to
defects or damage resulting from mishandling or improper use of Products by
Buyer, its agents and/or representatives, or, if caused by Buyer, its agents
and/or representatives, in case of the Product’s exposure to adverse conditions
and where such handling, use or exposure by Buyer or its agents, Affiliates or
representatives is not in accordance with the Product Specifications.

 

(3)  Buyer’s Covenants. Buyer covenants to Sellers that (i) Buyer shall accept
title to, and may lawfully purchase, the Products from Sellers; (ii) Buyer shall
have no obligation and shall not incur any obligation which would prevent Buyer
from fulfilling its obligations under this Agreement; (iii) no employee of Buyer
who has been disbarred under 21 U.S.C. §335(a), (b)(1), and (b)(2), or similar
laws anywhere in the world, shall perform any obligations of Buyer under this
Agreement and neither shall any employee, agent, Affiliate or subcontractor of
Buyer who may become disbarred during the performance of the Services; (iv)
Buyer is duly authorized to enter into this Agreement with Sellers and that
Buyer may lawfully buy the Products from Sellers; and (v) other than solely due
to the Confidential Information provided by Sellers, neither any of the Services
provided hereunder nor the Products shall infringe the Intellectual Property
rights of any third party anywhere in the world.

 

(4)  Intellectual Property. Except as granted under this Agreement, Buyer and/or
any of its Affiliates shall not acquire any right, title or interest in any and
all Intellectual Property of Sellers and/or any of its Affiliates.  Any right,
title or interest in and to such Intellectual Property existing prior to the
Effective Date (respectively, “Pre-Existing IP”) shall not in any way be
affected by this Agreement.  Any invention, improvement, enhancement or alike
made, and conceived, reduced to practice and/or generated during the Term solely
in respect of Endocyte’s Final Product, if severable from the Product (“Buyer
Invention”), shall be owned by Buyer, without any restrictions, including the
right to assign, transfer and sublicense. Any invention, improvement,
enhancement or alike made, and conceived, reduced to practice and/or generated
during the Term solely in respect of (i) the Product; (ii) Endocyte’s Final
Product, if not severable from the Product and based on the combination of the
Product with Endocyte’s Final Product; (iii) the manufacture of the Product,
including any manufacturing process generally applicable or only in respect of
the Product, other than any Buyer Invention (individually and collectively,
“Product Invention”), shall be owned by Sellers or any of its Affiliates,
without any restrictions, including the right to assign, transfer and
sublicense..

 

Article 9

Disclaimer of Implied Warranties and Limitation of Liabilities, Insurance

 

(1)  Disclaimer of Implied Warranties. SELLERS DOES NOT MAKE ANY REPRESENTATION
OR WARRANTY, OR ANY COVENANT, OTHER THAN EXPRESSLY SET FORTH HEREIN, WHETHER
STATUTORY OR OTHERWISE, EXPRESS OR IMPLIED. ANY COVENANT BY SELLERS SET FORTH IN
THIS AGREEMENT IS EXCLUSIVE AND IN LIEU OF ANY OTHER COVENANTS, OR ANY
WARRANTIES OR REPRESENTATIONS, WRITTEN OR ORAL, DIRECT, IMPLIED OR STATUTORY,
INCLUDING, BUT NOT LIMITED TO, EXPRESS OR IMPLIED COVENANTS, REPRESENTATIONS OR
WARRANTIES FOR MERCHANTABILITY, QUALITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

(2)  Limitation of Liability. SELLERS SHALL NOT BE LIABLE FOR DELAYS OR FAILURES
TO THE EXTENT CAUSED BY THE FAILURE OF BUYER TO PERFORM ITS OBLIGATIONS UNDER
THIS AGREEMENT. SELLERS SHALL NOT BE LIABLE FOR DELAYS OR





12

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

FAILURES TO THE EXTENT CAUSED BY LACK OF PRODUCTION CAPACITY, EXCEPT AS HEREIN
PROVIDED.

 

(a) Buyer shall be informed of any delivery delay caused by Sellers as soon as
possible if unforeseen circumstances cause any such delay in which event Buyer
agrees to grant an extension grace period; provided, however, Sellers may take
into account such factors as facility capacity, other production commitments and
similar business factors. If Sellers should not be able to timely fulfill
(whether in part or full) a purchase order in accordance with the terms hereof,
Sellers shall notify Buyer thereof (in writing, by email), and the Parties shall
discuss, and agree in good faith within [*] on an alternative delivery date for
the Product, such agreement not to be unreasonably withheld. Upon any such
inability (other than Force Majeure) to cure, Buyer may cancel all binding
purchase orders accepted by Sellers affected by such inability, such
cancellation being the sole remedy for any such delay or inability to deliver.
Any delay in the manufacture of the Product arising from inadequate delivery of
the raw materials (whether such delay is based on inadequacy of quality,
quantity, missing documents or otherwise) shall postpone any delivery date
requested by Buyer and previously confirmed by Sellers until such other date
that Sellers may reasonably determine in its sole discretion, after good faith
consultation of Buyer, taking into account such factors as facility capacity,
other production commitments and similar business factors.

 

(3)  Special Damages. (a) NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS AGREEMENT, NEITHER A PARTY NOR ANY OF ITS AFFILIATES SHALL BE LIABLE TO THE
OTHER PARTY AND/OR ANY OF ITS AFFILIATES FOR ANY REASON WHATSOEVER (EVEN UPON
THE OCCURRENCE OF A TORT WITH RESPECT TO THE PRODUCT OR OTHERWISE) FOR (I) LOSS
OF PROFITS, WHETHER ACTUAL OR ANTICIPATED (EXCEPT ANY PROFITS CONTAINED IN THE
PRICES TO WHICH SELLERS MAY BE ENTITLED FOR COMPLETION OF ITS CONTRACTUAL
OBLIGATIONS); (II) LOSSES CAUSED BY BUSINESS INTERRUPTION; (III) LOSS OF
GOODWILL, BUSINESS OR REPUTATION; (IV) LOSS OF OR CORRUPTION OF DATA; AND/OR (V)
ANY INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY, MULTIPLE, SPECIAL OR
CONSEQUENTIAL DAMAGES, COSTS, EXPENSES, LOSS OR DAMAGE, ARISING OUT OF OR IN
CONNECTION WITH THE PRODUCTION, SALE, SUPPLYING, OR FAILURE OR DELAY IN
SUPPLYING, OR USE OF, THE PRODUCT OR PERFORMING THE SERVICES OR ANY OTHER
OBLIGATION UNDER THIS AGREEMENT, EVEN IF SUCH COSTS, EXPENSES, LOSS OR DAMAGE
WAS REASONABLY FORESEEABLE OR MIGHT REASONABLY HAVE BEEN CONTEMPLATED BY EITHER
PARTY, AND WHETHER OR NOT ARISING FROM BREACH OF CONTRACT, TORT, ANY TYPE OF
NEGLIGENCE, BREACH OF STATUTORY DUTY OR OTHERWISE, EXCEPT IF ANY OF THE
FOREGOING ARISES OUT OF A BREACH OF ANY CONFIDENTIALITY OBLIGATIONS CONTAINED IN
THIS AGREEMENT.

 

(b) NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, IT IS
EXPRESSLY AGREED BY EACH PARTY THAT NO REPRESENTATIVE OR AFFILIATE OF SELLERS
SHALL ASSUME ANY LIABILITY, AND SELLERS EXCLUSIVELY SHALL BE LIABLE FOR THE
PERFORMANCE OF ANY OF ITS REPRESENTATIVES OR, IF ANY, ITS AFFILIATES, TO THE
SAME EXTENT AS IF SELLERS HAD PERFORMED OR FAILED TO PERFORM, ALL AS
CONTEMPLATED OR REQUIRED HEREUNDER, AND ANY CLAIM MADE BY BUYER UNDER THIS
AGREEMENT (INCLUDING THE QUALITY AGREEMENT AND ANY RIGHTS AND/OR OBLIGATIONS
THEREUNDER, ALL OF WHICH SHALL BE SUBJECT TO THIS AGREEMENT, INCLUDING THOSE
THAT SHALL SURVIVE THEREUNDER) SHALL EXCLUSIVELY BE MADE AGAINST SELLERS.





13

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

(c) Willful. For clarity, any of the limitations of the liability of Sellers for
itself and/or for any of its Affiliates contained in this Agreement shall not
apply in the event of willful misconduct or willful omission of Sellers and/or
of any of its Affiliates.

 

(4)  Insurance. During the Term and for [*] thereafter, Buyer shall, with
respect to the Product [*], either self-insure or maintain product liability
insurance coverage with a reputable international insurance company, of at least
[*].  During the Term of this Agreement and for a period of [*] thereafter,
Sellers shall carry product liability insurance coverage (to the extent
commercially reasonable and practicable and if otherwise, Sellers shall remain
responsible and liable for such coverage in this sentence set forth) in the
amount not less than [*],  with a reputable carrier, which coverage shall
include (namely be reduced by) attorneys’ fees and/or court fees.  Each Party
shall supply the other with a certificate of insurance upon request.

 

Article 10

Liability and Indemnification

 

(1)  By Buyer. Except as expressly set forth in this Agreement, Buyer shall
indemnify, defend (upon specific written request of Sellers) and hold harmless
Sellers and Sellers’ officers, directors, employees, agents, successors and
assignees  permitted hereunder, from and against any and all Costs suffered as a
result of any third-party claim (excluding by Affiliates of Sellers) in any way
arising from or relating to or resulting from  (i) any breach of this Agreement
by Buyer; (b) any misrepresentation,  negligent or willful act or omission by
Buyer or of anyone under Buyer’s control related to Buyer’s obligations under
this Agreement;  (c) intellectual property infringement by Buyer with the use of
Endocyte Final Product containing the Sellers’ Product; and/or (d) the sale,
distribution by or on behalf of Endocyte and/or other use of the Product and/or
Endocyte’s Final Product containing Product, each subject to Seller’s indemnity
obligations in Section 10(2).

 

(2)  By Sellers. Except as expressly set forth in this Agreement, Sellers and/or
any of its Affiliates shall have no responsibility and no liability vis-à-vis
Buyer except for any claim resulting from or arising out of any negligence of
Sellers and/or any of its Affiliates providing services under this Agreement up
to [*], in the aggregate per each calendar year during the Term. Subject to the
immediately preceding sentence, Sellers shall indemnify, defend (upon specific
written request of Buyer) and hold harmless Buyer and Buyer’s officers,
directors, employees, agents, successors and assignees  permitted hereunder,
from and against any and all Costs suffered as a result of a claim of any
third-party claim (excluding by Affiliates of Buyer), in any way arising from or
relating to or resulting from (i) any breach of this Agreement by Sellers; (ii)
 any negligence or willful misconduct by Sellers or of anyone under Sellers’
control related to Sellers’ obligations under this Agreement;  and/or (iii)
 intellectual property infringement by Sellers with the use of the Products,
processes and methods under the patent or intellectual property laws of the
European Union or any member state thereof.

 

Article 11

Miscellaneous

 

(1)  Amendments: Any amendment or modification of any provision of this
Agreement, specifically including this Section, shall not become effective
unless made in writing and duly signed and executed by each of the Parties. This
Agreement has not been supplemented with verbal agreements.

 

(2)  Assignment: This Agreement shall inure to the benefit of and be binding
upon each Party and,  subject to the provisions hereof,  its Affiliates and
successors and permitted assignees of a Party.





14

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

No Party may assign any of its rights and/or obligations under this Agreement
(by operation of law or otherwise) hereunder without the prior written consent
of the other Party, [*]. It is agreed between the Parties that an assignee has
to agree to assume any rights and obligations of Buyer or Sellers under this
Agreement, so that such assignee shall have the same rights and obligations to
Buyer or Sellers as hereunder agreed by the Parties, irrespective of the
assignee acquiring the Product, Endocyte’s Final Product or the entire company.
Any permitted assignee shall assume any and all rights and obligations of its
assignor, as set forth under this Agreement; provided, however, no assignment
shall release the original assigning Party (“assignor”) of its confidentiality
obligations or confidentiality liabilities hereunder. Any attempted assignment
not in accordance with this Article 12, Section (2) shall be void.

 

(3)  Legal Notices: Except as otherwise specified in this Agreement, all legal
notices and other legal communications required or permitted under this
Agreement shall be in writing and in English (and any and all costs and/or
expenses associated with necessary translation shall be borne by the incurring
Party), and shall be deemed given when sent by facsimile transmission to a
number exchanged and agreed to in writing by the Parties, or when delivered by
hand,  or by certified mail (return receipt requested), or by express courier
service (signature required) to the mailing address of the other Party, as
specified in this Section below (and for greater certainty, be deemed unduly
given if delivered by email). Either Party may change its address,  or facsimile
transmission number by giving the other Party written notice of the new
address(es) or facsimile transmission number and the date upon which either
shall become effective.

 

 

 

If to Buyer:

Endocyte, Inc.

 

Attn. Chief Financial Officer

 

3000 Kent Avenue, Suite A1-100

 

West Lafayette, Indiana 47906-1075, United States

 

Facsimile: +1 (765) 463-9271

 

 

 

If to Sellers:

ITG Isotope Technologies Garching GmbH

 

Attn. Managing Directors

 

Lichtenbergstraße 1, 85748 Garching, Germany

 

Facsimile: +49 89 32 98 98 666

 

(4)  Entire Agreement: This Agreement (and the Quality Agreement) constitutes
and contains the entire agreement between the Parties with respect to the
matters set forth or contemplated in this Agreement and supersedes in any and
all respect any prior communication, proposal, quotation, negotiation,
conversation, correspondence, discussion, term sheet, previous and prior
agreements (except [*] in [*]), correspondence and understandings between them
or equivalent, concerning the matters set forth or contemplated in this
Agreement, and any terms and conditions thereof shall be null and void.

 

(5)  Severability: Should any provision of this Agreement be held (by a court of
competent jurisdiction) null, void, invalid or unenforceable or be incomplete
this shall not affect the validity of the remaining provisions. Any provision of
this Agreement held void, invalid or unenforceable shall be replaced by a
mutually agreed provision that is effective, valid and enforceable and in
compliance with the lawful purposes and intentions as contained in or
determinable under this Agreement. The Parties to this Agreement shall find a
settlement which meets as closely as possible in a legally acceptable manner the
economic intent of each Party in lieu of the provision that is null and void or
incomplete. Any matter not initially considered shall be resolved by
incorporating such reasonable provision to complete this Agreement which
approaches to the maximum extent such lawful purposes and intentions.





15

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

(6)  Internal Resolution of Disputes: The Parties shall endeavour to amicably
settle and resolve any dispute by direct negotiation between them in connection
with this Agreement, acting in good faith,by negotiations between designated
representatives who have authority to settle the controversy and who are from
levels of management higher than the persons with direct responsibility for
administration of this Agreement, for at least [*] prior to resorting to any
arbitration, or enforcing any arbitration award by court action, and within [*]
after delivery of an initial notice of a dispute, the receiving Party shall
submit to the other a written response.  The notice and the response shall
include a statement of that Party’s position and a summary of arguments
supporting that position, and the name and title of the representative who shall
represent that Party and of any other person who shall accompany the
representative. Without unreasonable delay, such representatives shall initially
meet at a mutually acceptable time and place, and thereafter as often as they
reasonably deem necessary, to attempt to resolve the dispute. All reasonable
requests for information made by a Party to the other Party shall be honored.
All negotiations are confidential and shall be treated as compromise and
settlement negotiations for purposes of applicable Swiss rules of evidence. If
one Party fails to participate in the negotiation as agreed herein, the other
Party may commence arbitration prior to the expiration of the time periods set
forth above. If no amicable settlement and good faith resolution thereof has
been achieved within [*], such dispute may be brought by written notice to the
executive management representatives who shall use reasonable endeavors to
amicably settle and in good faith resolve such dispute within [*] of receipt of
such notice. If no amicable settlement and good faith resolution thereof has
been achieved within such further time period, such dispute shall be brought by
written notice to the highest management representatives who shall use
reasonable endeavors to amicably settle and in good faith resolve such dispute
within further [*] of receipt of said further notice.

 

(7)  Interpretation: This Agreement is written in English which shall be used
for official interpretation of this Agreement. All notices and other
communications hereunder and/or any Product-Specific Agreement shall be in
English. The headlines of the Articles and the Sections are for convenience of
reference only and shall not affect the interpretation of this Agreement. This
Agreement and the Quality Agreement shall be construed and interpreted in the
English language; provided, however, any understanding or interpretation of any
legal term contained or referred to in this Agreement shall solely be defined
and interpreted in accordance with the laws of Switzerland, irrespective of any
other meanings or interpretations under any other source or body of law as may
be found applicable to this Agreement by any court that may claim or assess
jurisdiction under any conflict-of-laws provisions or otherwise, any of which
other meanings or interpretations shall have no application to and be of no
force and effect with respect to the matters herein set forth, referred to or
contemplated

 

(8)  Relationship of the Parties: Buyer and Sellers are independent parties
under this Agreement. Nothing contained in this Agreement is intended nor is it
to be construed or shall be deemed to create a partnership, a joint venture or a
relationship of an agent with its principal or an employer with its employee,
 so as to constitute Buyer and Sellers as partners or joint venturers with
respect to this Agreement. Except as herein specifically set forth, no Party or
any of its Affiliates shall have authority to make any statements, press
releases, representations or commitments of any kind, or take any action which
shall be binding on the other Party and/or any of its Affiliates, except as may
be expressly authorized in writing which authorization shall not be unreasonably
withheld.

 

(9)  Force Majeure:  Notwithstanding anything else in this Agreement, no Party
shall be responsible or liable to the other Party and/or any of its
Representatives for failure or delay in performing any obligations or for other
non-performance if such failure, delay or other non-





16

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

performance is caused by or arises from  any strike, stoppage of labor, lockouts
or other labor disputes or trouble,  shortage of production capacity at any
nuclear reactor, energy or raw material or any inability to obtain any materials
or shipping space, breakdown or delays of carriers or shippers, default or delay
by any supplier or sub-contractor or other events due to internalization of
operations and services typically and customarily provided by a third party,
riots, civil disturbances, actions or inactions of Governmental Authorities or
suppliers,  governmental or administrative act or restraint,  epidemics, war,
terrorist attacks, embargoes, severe weather, fire, flood, lightning, fog,
storm, unusual weather conditions, explosion, accident,  earthquakes,  volcanic
ash or any other volcanic activity, or acts of God, any public enemy, sabotage,
invasion, war (declared or undeclared), terrorism, embargo, prohibition on
import or export of the Product or materials incorporated therein or parts
thereof, or any matter or cause that is unavoidable by or beyond the reasonable
control of the affected Party (any such event, “Force Majeure”).  A Party shall
be under no obligation to settle a strike, labor stoppage, lockout, or any other
labor trouble by entering into any agreement to settle any thereof and until any
such matter is settled to the satisfaction of the affected Party, such matter
shall continue to be deemed Force Majeure. A Party claiming Force Majeure shall
without undue delay notify the other Party specifying the cause and probable
duration of the failure, delay or other non-performance. Neither Sellers nor any
of its Affiliates shall be under any obligation to fulfill any purchase order
which has been, or should have been scheduled to be performed during a time
period of Force Majeure; provided, however, a Party so affected shall undertake
every reasonable effort to fulfill its contractual obligations to the extent
reasonably possible under the circumstances and in case of Force Majeure the
Buyer shall be allowed to procure its needs for Product from any other source to
the extent the Force Majeure is not caused by the Buyer. If the Force Majeure
event lasts longer than [*], the parties will meet to evaluate options to
address the Force Majeure with both sides’ consent and as reasonably prudent.

 

(10) Counterparts:  This Agreement may be executed in one or more counterparts
(including by means of facsimile or electronic submission of a document in
portable document format), each of which shall be deemed an original but all of
which together shall constitute one and the same instrument, notwithstanding
variations in format or file designation that may result from the electronic
transmission, storage and printing of copies of this Agreement from separate
computers or printers. Facsimile or digital signatures shall be treated as
original signatures.

 

(11) Effective Date: This Agreement is entered into by the Parties effective as
of the last day signed below by the Parties.

 

(12) Timely Performance. Any failure by either Party to request performance or
non-performance by the other Party or to claim a breach of this Agreement shall
neither be construed as a waiver of any right under this Agreement nor affect
any subsequent failure to request performance or non-performance or claim a
breach, nor affect the effectiveness, validity and enforceability of this
Agreement or any part thereof nor prejudice or preclude such Party with respect
to any subsequent action. Any request for performance or non-performance by
either Party or claim of a breach of this Agreement, including breach of this
Section, shall be effective, valid and enforceable only if such request or claim
is reduced to writing.

 

Article 12

Additional Definitions





17

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

1. “Affiliate” means, with respect to Buyer, any entity controlled by Buyer, for
only so long as such control exists,  and with respect to Sellers, any person,
firm, company, or entity which is directly or indirectly controlled by the
parent company of Sellers (namely ITM Isotopen Technologien München AG, a
company duly organized and existing under the laws of Germany, with its
principal place of business located at Schleissheimer Strasse 91, 85748
Garching, Germany),  and “control” refers to: (i) the possession, directly or
indirectly, of the power to direct the management, business or policies of an
entity, whether through the ownership of voting securities, by contract or
otherwise, or (ii) the ownership, directly or indirectly, of more than Fifty
Percent (50%) of the voting securities or other ownership interest of an entity.

 

2. “Confidential Information” shall mean all information or data of a
confidential or proprietary nature, as determined by the Disclosing Party,
relating, in any manner, to the business or prospects of a Party, including but
not limited to, all Intellectual Property of a Party, which, during the Term of
this Agreement, is (i) disclosed to a Party or its Affiliate (“Receiving
Party”); or (ii) is otherwise discerned by a Receiving Party incident to the
negotiation or performance of this Agreement; or (iii) disclosed by the
Disclosing Party in tangible form and identified as confidential in writing; or
(iv) orally disclosed by the Disclosing Party, and within [*] thereafter reduced
to tangible form, identified as confidential in writing and delivered to the
Receiving Party; or (v) observed or heard by a Party at the other Party’s
premises and delivered in writing by such latter Party within [*] thereafter
identified as confidential; provided, however, for all purposes hereof, failure
to identify the information as confidential in writing shall not destroy the
confidential nature thereof, whereas no failure whereof shall serve as
conclusive evidence between the Parties that the information is considered
confidential by and between the Parties, all of the foregoing exclusive of data
or information which the Receiving Party can successfully demonstrate: (w) is or
becomes known to the public other than through a breach of this Agreement; or
(x) is information the Receiving Party can successfully demonstrate by written
records existing at the time of disclosure was already known to the Receiving
Party prior to the disclosure to Receiving Party by Disclosing Party; or (y) is
information received from a third party who is not under an obligation to keep
such information confidential; or (z) is information that the Receiving Party
can demonstrate was independently developed by the Receiving Party without a
breach of this Agreement or reliance on any Confidential Information of the
Disclosing Party.

 

3. “Change of Control” means any acquisition, change in beneficial ownership,
reorganization, merger, consolidation or any other related transaction involving
a Party where that Party is not a surviving entity, or where that Party owns or
controls Fifty Percent (50%) or less of the resulting entity. For the avoidance
of doubt, capital raising transactions, such as an IPO, that materially change
the shareholder base whereby new shareholders own more than Fifty Percent (50%)
of outstanding shares previously owned by legacy shareholders shall not
constitute a Change of Control under this transaction.

 

4. “EMA” shall mean the European Medicines Agency, and any successor authority.

 

5. “Endocyte Final Product” shall mean the result of the combination of the
Product with PSMA-617 resulting in Lu-177 PSMA-617.

 

6. “FDA means the Food and Drug Administration of the United States, and any
successor authority.

 

7. “GMP” means the set of guidelines established by EMA by which drugs and
medical devices are manufactured, including, if so separately agreed, the
current Good Manufacturing Practices of the FDA, as set forth in 21 C.F.R. §
210, 211, and cGLP, current Good Laboratory Practices, as set forth in 21 C.F.R.
§ 58.





18

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

8. “Government Official” or “Public Official” means any officer or employee or
anyone acting in an official capacity on behalf of: (i)  a government or any
department or agency thereof; (ii) a public international organization
(including, but not limited to,  the United Nations, the International Monetary
Fund, the International Red Cross, or the World Health Organization), or any
department or agency or institution thereof; or (iii) a government-owned or
controlled company, institution, or other entity, including a government-owned
nuclear reactor or research lab, or government-owned hospital or university.

 

9. “Government Authority” means any court, tribunal, arbitrator, commission,
authority, department, agency, ministry, official (including Public Official) or
other instrumentality of, or being vested with, public authority under any law
of any country (including any political subdivision thereof), association or
federation of countries, county, or municipality, including but not limited to
any regulatory authority.

 

10.“Intellectual Property” means, without limitation, Confidential Information,
technical information, any intellectual property (whether patentable, registered
or otherwise) as well as any and all rights thereto, including, but not limited
to, patents, any issued patents or pending patent applications or provisional
applications, including any substitutions, derivatives, re-examinations,
confirmations, extensions, supplemental patent certificates, reissues, renewals,
divisions, continuations or continuations-in-part thereof, trademarks, trademark
applications, trade names, trade dress, trade secrets, know-how (including in
respect of the Production and processing procedure), data, results, confidential
and/or proprietary information, discoveries, enhancements and/or optimizations
or alike, which may subsist anywhere in the world, whether capable of grant or
registration inventions  (including Inventions), designs, improvements (all of
the foregoing whether or not patentable,  registered or unregistered), all
patent rights and all other intellectual property and proprietary rights in such
inventions, designs and improvements; copyrightable works (including derivative
works) and all copyrights therein; and trade secrets, ideas, process techniques,
know-how, trademarks and data (including all rights therein).

 

11.“Invention” shall mean any Intellectual Property made, conceived, reduced to
practice and/or generated, either jointly by the Parties or individually, by
Buyer or Sellers, as the case may be, arising from, and/or as a development to
the Intellectual Property used hereunder for the Product and/or its Production.

 

12.“Quality Agreement” means an agreement between Buyer and Sellers that
describes the pharmaceutical responsibilities of the Parties under this
Agreement.

 

13.“Product Specifications” always means the then-current specifications,
initially compiled in writing by Sellers for the applicable Product and
contained in Annex 5 of this Agreement, also being a written statement of a
Product’s required characteristics upon completion of the production process and
all related quality assurance and control procedures for finishing the Product
and that is documented in a manner that facilitates its procurement, production
and acceptance.

 

14.“Unlabelled PSMA-617” means
2-[3-(1-Carboxy-5-{3-naphthalen-2-yl-2-[(4-{[2-(4,7,10-tris-carboxymethyl-1,4,7,10-tetraaza-cyclododec-1-yl)-acetylamino]-methyl}-cyclohexanecarbonyl)-amino]-propionylamino}-pentyl)-ureido]-pentanedioic
acid.

 

Article 13

UN Convention, Arbitration, Governing Law.





19

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

(1)  Convention. The United Nations Convention on Contracts for the
International Sale of Goods shall have no application to, and shall be of no
force and effect with respect to, the matters set forth or contemplated in this
Agreement.

 

(2)  Arbitration. If any controversy, claim or dispute arising out of, or in
relation to, this Agreement, is not amicably resolved after expiration of all
such periods set forth above, including the validity, invalidity, breach,
expiration or termination thereof, the matter shall be settled by binding
arbitration in accordance with the Swiss Rules of International Arbitration of
the Swiss Chambers’ Arbitration Institution in force on the date on which a
notice of arbitration is submitted in accordance with such rules (which shall,
in addition to the material laws of Switzerland, be the sole and exclusive rules
and procedures for the resolution of any such controversy, claim or dispute, and
any and all applicable statutes of limitation shall be tolled while the
procedures specified or referred to herein are pending).

 

(a) Proceedings. The Parties shall select [*] expert in the field of the Product
and its manufacture, unless agreed to otherwise by the Parties, who shall make
[*] determination exclusively applying the substantial laws of Switzerland,
subject to the provisions hereof, and [*] shall also be [*] of at least [*]
qualification and in good standing. The seat of the arbitration tribunal and the
place of arbitration shall be in Zurich, Switzerland.

 

(b) Decision. A reasoned arbitration decision, that only applies the substantial
laws of Switzerland, shall be rendered in writing within a reasonable period of
time and shall be binding and not be appealable to any court in any
jurisdiction, and the Parties waive all challenge of the decision. The [*] shall
have no power or authority to award damages waived under any limitation of
liabilities provision herein. The [*] shall not act as amiable compositeur.

 

(c) Costs. The Parties shall initially share equally the cost of the arbitration
filing and hearing fees, and the cost of the [*]; provided, however, the
prevailing Party shall be entitled to indemnification by the other Party of such
costs as well as its reasonable attorneys’ fees and associated costs and
expenses, unless the [*] shall decide that under the totality of the
circumstances a contrary result would be appropriate, which contrary decision
shall be final and binding.

 

(d) Language, Confidentiality. The language used in the arbitration proceedings
shall be English. The proceedings, including any outcome, shall be confidential.

 

(e) Awards. For all claims arising hereunder, the [*] award shall be final and
binding upon the Parties, and judgment upon the award may be entered by any
court having jurisdiction thereof. All monetary awards shall be stated and
payable in Euros. Each of the Parties irrevocably waives its right, if any, to a
trial by jury, and agrees that all prior negotiations and proceedings relating
to such claims as provided herein shall be deemed inadmissible compromise
negotiations. If either Party seeks to initiate a legal action or proceeding
inconsistent with these provisions, the other Party shall be entitled to recover
all costs and expenses, including reasonable attorneys’ fees, incurred in
defense of such action or proceedings; provided, however, nothing in this
Section shall preclude any Party from filing a complaint and seeking interim or
other provisional relief from a Swiss court of competent jurisdiction, including
a temporary restraining order, preliminary injunction or other interim equitable
relief, concerning a dispute either prior to or during any arbitration if, in
its sole judgment, necessary to protect the interests of such Party or to
preserve the status quo pending the arbitration proceeding, in aid of
arbitration, and despite such action, the Parties shall continue to participate
in good faith in the procedures specified herein.





20

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

(3)  Governing Law and Venue. This Agreement, its Annexes, the Quality Agreement
and any and all of its attachments, and amendments hereof or thereof, shall be
construed and interpreted in accordance with and governed by the laws of
Switzerland without giving effect to any conflict-of-laws provisions. The
competent courts of Zurich, Switzerland, shall, subject to the provisions
hereof, have exclusive jurisdiction over any dispute between the Parties in
connection with this Agreement and subject hereto, and each of the Parties
agrees to submit to such exclusive jurisdiction.

 

(Page remainder left blank intentionally, immediately followed by the signatures
page.)





21

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

Signed and semi-executed on, for and on behalf of:

 

Endocyte, Inc.

 

West Lafayette, Indiana, dated         July         (month)      5th      (day),
2018

 

 

 

/s/ Michael Sherman

 

Michael Sherman

 

CEO

 

 

Signed and counter-executed on, for and on behalf of:

 

ITG Isotope Technologies Garching GmbH

 

Garching, dated July 05, 2018

 

 

 

 

/s/ Steffen Schuster

    

/s/ Thomas Dürre

Steffen Schuster

 

Thomas Dürre

CEO

 

CFO

 

 

 

 

 

 

 

Annex 1:

Contract Products

Annex 2:

Prices for Contract Products

Annex 3:

ITG Order Instructions

Annex 4:

[*] Forecast by Buyer for 2018 – 2028

Annex 5:

Product Specifications

 





22

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

Annex 1:  Contract Products

 

 

Contract Products

 

1.  EndolucinBeta®  (n.c.a.  Lu-177)

 

2.  Lu-177 n.c.a.  [*]

 

Where Lu means Lutetium and n.c.a means non-carrier added form of Lutetium

 





23

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

Annex 2:  Prices for Contract Products

 

Study Phase: The period from Effective Date of this Agreement until Buyer
triggers its first commercial country launch of Endocyte Final Product following
receipt of a full (not preliminary, contingent or interim) marketing
authorization allowing sale of such Endocyte Final Product in that first
country.

 

 

 

 

 

Article No.

Description

Activity

[*] Price in Euros

A120

EndolucinBeta®

[*]

[*]

 

Lu-177 n.c.a.  [*]

[*]

[*]

 

Commercial Phase:

 

 

 

 

 

 

Description

Activity

 

 

 

Lu-177 n.c.a.  [*]

[*]

 

 

Price – Volume Tiers:

 

 

 

 

 

If Buyer orders the equivalent of…

…then the price for Product [*]
shall be:

 

 

 

 

[*]

[*]

 

[*]

[*]

 

[*]

[*]

 

Other Special Conditions for High-Volume Supplies:

 

[*] to be paid by Endocyte Inc.

 

 

 

 

[*] required per week

Notification period in advance [*]

[*]

[*]

[*]

[*]

[*]

[*]

[*] (or, [*] for this range)

[*]

[*]

[*] (or, [*] for this range)

[*]

[*]

[*] (or, [*] for this range)

[*]

[*]

[*] (or, [*] for this range)

[*]

[*]

[*] (or, [*] for this range)

 

At the conclusion of each notification period required in the above table,
Sellers will inform Buyer in writing what [*], so that Buyer will know [*]
including the Seller. Seller will update Buyer with [*].

 

1  [*] per [*] for Endocyte is [*]

 

2  If a specific amount [*].





24

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

If Buyer wishes to [*], the [*] would be [*].

 

Three examples:

(i) Buyer wishes to [*], from [*] to [*].

(ii) Buyer wishes to [*], from [*] to [*].

(iii) Buyer wishes to [*], from [*] to [*].

 





25

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

Annex 3:  ITG Order Instructions

 

In the Study Phase:

 

2018:

up to [*]

between [*]

between [*]

 

starting from 2019:

up to [*]

between [*]

between [*]

 

In the Commercial Phase:

 

The same conditions as in the Study Phase apply. In accordance with the [*]
forecast (compare Article 3, (i) Short Term Production Planning) the amounts are
fixed at least [*] in advance. Order details (number of vials, destination,
calibration date, etc)  shall be provided [*] in advance.

 





26

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

CONFIDENTIAL

 

Annex 4:  [*] Forecast by Buyer for 2018 – 2035

 

 

 

 

 

 

 

 

[*]

 

Q1

Q2

Q3

Q4

Total

2018

 

 

 

 

 

2019

 

 

 

 

 

2020

 

 

 

 

 

2021

 

 

 

 

 

2022

 

 

 

 

 

2023

 

 

 

 

 

2024

 

 

 

 

 

2025

 

 

 

 

 

2026

 

 

 

 

 

2027

 

 

 

 

 

2028

 

 

 

 

 

2029

 

 

 

 

 

2030

 

 

 

 

 

2031

 

 

 

 

 

2032

 

 

 

 

 

2033

 

 

 

 

 

2034

 

 

 

 

 

2035

 

 

 

 

 

 

 

Annex 5:  Product Specifications

 

Specifications shall be attached, in portable document format (PDF).

27

[*] = Indicates confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------